Name: Commission Regulation (EEC) No 124/78 of 24 January 1978 amending for the fourth time Regulation (EEC) No 2115/76 laying down detailed rules for the import of wines, grape juice and grape must
 Type: Regulation
 Subject Matter: tariff policy;  health;  trade policy;  beverages and sugar;  foodstuff
 Date Published: nan

 25 . 1 . 78 Official Journal of the European Communities No L 20/5 COMMISSION REGULATION (EEC) No 124/78 of 24 January 1978 amending for the fourth time Regulation (EEC) No 2115/76 laying down detailed rules for the import of wines , grape juice and grape must other two liqueur wines (Boberg and Samos muscat) ; whereas, for Boberg wines , the certificate of designa ­ tion of origin should be similar to that already used for these wines under Article 4 (3) of Commission Regulation (EEC) No 1019/70 of 29 May 1970 on detailed rules for establishing free-at-frontier offer prices and fixing the countervailing charge in the wine sector (9), as last amended by Regulation (EEC) No 1297/77 ( 10 ) ; whereas, since a standard certificate of origin is being prescribed for the first time by the Community for Samos muscat , it is necessary to permit the use, for a transitional period , of the certifi ­ cates currently presented for this wine ; Whereas the imports originating in and coming from New Zealand fulfil the conditions laid down in the second indent of Article 2 (2) of Regulation (EEC) No 1848 /76 and the V.I. document consequently need not be presented ; whereas the name of that non- member country should therefore be included in Annex IV to Regulation (EEC) No 2115/76 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Wines, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 816/70 of 28 April 1970 laying down additional provi ­ sions for the common organization of the market in wine ( ! ), as last amended by Regulation (EEC) No 2560/77 (2), and in particular Article 28 (4) thereof, Having regard to Council Regulation (EEC) No 1848 /76 of 27 July 1976 laying down general rules for the import of wines, grape juice and grape must (3 ), as last amended by Regulation (EEC) No 2803 /77 (4), and in particular Article 4 thereof, Whereas, under Commission Regulation (EEC) No 2115/76 of 20 August 1976 laying down detailed rules for the import of wines , grape juice and grape must (5), as last amended by Regulation (EEC) No 1803/77 (6), V.I. documents need not be completed for wine origi ­ nating in and imported from certain non-member countries if presented in containers of four litres or less before 1 September 1977, and for seven types of liqueur wine if accompanied by a certificate of designation or of origin before 1 April 1978 ; whereas, in the interests of clarity, these temporary provisions should be repeated since they are now permanently embodied in Regulation (EEC) No 1848/76, as amended by Regulations (EEC) No 53 1 /77 (7) and (EEC) No 2803/77 ; Whereas for five of these liqueur wines the use of a standard certificate of designation of origin is compul ­ sory under Commission Regulation (EEC) No 1120/75 of 17 April 1975 laying down conditions for the entry of port, Madeira, sherry, Setubal muscatel and Tokay (Aszu and Szamorodni) wines falling within subheadings 22.05 C III a) 1 and b) 1 and 2 and 22.05 C IV a) 1 and b) 1 and 2 of the Common Customs Tariff (8) ; whereas the use of standard Community certificates should be prescribed for the HAS ADOPTED THIS REGULATION : Article 1 The second paragraph of Article 8 of Regulation (EEC) No 2115/76 is hereby deleted . Article 2 1 . Article 9 (2) of Regulation (EEC) No 2115/76 is hereby amended to read as follows : ' 2 . The standard certificate of designation of origin for Boberg wine and the standard certificate of origin for Samos muscat are shown in Annexes V and VI respectively to this Regulation . (') OJ No L 99, 5 . 5 . 1970 , p. 1 . (2) OJ No L 303 , 28 . 11 . 1977 , p. 1 . C ) OJ No L 204, 30 . 7 . 1976, p. 5 . (4 ) OJ No L 322, 17 . 12 . 1977, p. 1 . (5) OJ No L 237, 28 . 8 . 1976, p . 1 . (*) OJ No L 198 , 5 . 8 . 1977 , p . 15 . ( 7) OJ No L 69 , 16 . 3 . 1977, p. 4 . ( 8) OJ No L 111 , 30 . 4 . 1975, p. 19 . o OJ No L 118 , 1 . 6 . 1970 , p . 13 . ( 10 ) OJ No L 149 , 17 . 6 . 1977, p . 10 . No L 20/6 Official Journal of the European Communities 25 . 1 . 78 Article 4However, until 31 May 1978 , Samos muscat may be presented with the certificate of origin used before the entry into force of Regulation (EEC) No 124/78 ( i ). This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. However :  Article 2 shall apply with effect from 1 March 1978 ,  Article 3 shall apply with effect from 1 February 1978 . ( i ) OJ No L 20 , 25 . 1 . 1978 , p. 5 . 2 . Annexes I and II to this Regulation are hereby added as Annexes V and VI to Regulation (EEC) No 2115/76 . Article 3 The name of New Zealand is hereby added to Annex IV to Regulation (EEC) No 2115/76. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 24 January 1978 . For the Commission Finn GUNDELACH Vice-President 25 1 78 Official Journal of the European Communities No L 20/7 ANNEX I A NNf: X V  /&gt;'///.. 1 (. /. I ' fill I (, ! 1 \ / /. 1 \ C. Ã  IVY/ Y / I 1 / / /Y , 1 K ) Ã  1 . Exporter  Exporteur  EksportÃ ¸r  AusfÃ ¼hrer  Exporta ­ teur  Esportatore 2 . Number Nummer Ninnimi Nummer Numero -- Numero v South African Wine , imi Spirits Board . Oenological Institute , Stcllenbosch 4 . Consignee  Geadresseerde  Modtager  EmpfÃ ¤nger Destinataire  Destinatario 5 . CERTIFICATE OF DESIGNATION OF ORIGIN CERTIFICAAT VAN BENAMING VAN OORSPRONG CERTIFIKAT FOR OPRINDELSESBETEGNELSE BESCHEINIGUNG DER URSPRUNGSBEZEICH ­ NUNG CERTIFICAT D'APPELLATION D'ORIGINE CERTIFICATO DI DENOMINAZIONE DI ORIGI ­ NE 6 . Means of transport  Vervoermiddel  Transportmade  BefÃ ¶rderungsmittel  Moyen de transport  Mezzo di tra ­ sporto 7 . Liqueur wine  Boberg Boberg  likeurwijn Hedvin  Boberg Boberg  LikÃ ¶rwein Vin de liqueur  Boberg Vino liquoroso  Boberg S. Place ot unloading l'I . i , its v , in lossing Udlosningssted  Entladungsort -  Lieu de deehargemeiit - Luogo dl sbarco 9 . Marks and numbers , number and kind of packages Merken en nummers , aantal en soort der colli MÃ ¦rker og numre , kollienes antal og art Zeichen und Nummern , Anzahl und Art der Packstucke Marques et numÃ ©ros , nombre et nature des colis Marca e numero , quantitÃ e natura dei colli IO . Gross weight Brutogewicht BruttovÃ ¦gt Roligewicht Poids brut Peso lordo I I . Litres Liter Liter Liter Litres Litri 12 . Litres ( in words )  Liter (voluit )  Liter (i bogstaver )  Liter ( in Buchstaben )  Litres ( en lettres )  Litri ( in lettere ) 13 . Certificate of the issuing authority  Visum van tie instantie van afgifte  Attest fra tiet udstedende organ  Bescheinigung der er ­ teilenden Stelle  Visa de l'organisme emetteur  Visto dell'organismo emittente 14 . Customs stamp  Visum van tie douane  Toldstedets attest  Sichtvermerk der Zollstelle  Visa de la douane  Visto della dogana We hereby certify that the wine described in this certificate is wine produced within the liqueur wine district of Boberg ant ! entitled under South African law to the designation of origin ' Boberg '. This wine conforms to the definition of liqueur wine set out in Additional Note 4 (c ) to Chapter 22 of the Common Cus ­ toms Tariff of the European Economic Community . See the translation under No 15  Zie vertaling nr . 15  OversÃ ¦ttelse se nr . 15  Ã bersetzung siehe Nr . 15  Voir traduction au n ° 15  V. traduzione al n . 15 . No L 20/8 Official Journal of the European Communities 25 . 1 . 78 15 . Wij verklaren hierbij dat tie in dit certificaat omschreven wijn is vervaardigd in het wijndistrict van Boberg en krachtens de Zuidafri ­ kaanse wetgeving recht heeft op de benaming van oorsprong Boberg . Deze wijn beantwoordt aan de omschrijving van likeurwijn , vermeld in de Aanvullende Aantekening 4 c) van hoofdstuk 22 van het gemeenschappelijk douanetarief van de Europese Economische Gemeenschap . Det bekrÃ ¦ftes , at den vin , der er beskrevet i dette certifikat , er vin , der er fremstillet i det afgrÃ ¦nsede hedvinsomrÃ ¥de Boberg og i henhold til sydafrikansk lovgivning betragtes som Ã ¦gte Bobergvin . Denne vin opfylder definitionen pÃ ¥ hedvin , der er fastsat i supplerende bestemmelse 4 c) til kapitel 22 i Det europÃ ¦iske Ã ¸konomiske FÃ ¦llesskabs fÃ ¦lles toldtarif . Wir bestÃ ¤tigen , daÃ  der in dieser Bescheinigung bezeichnete Wein im bestimmten Anbaugebiet des LikÃ ¶rweins Boberg gewonnen wurde und nach sÃ ¼dafrikanischem Gesetz als echter Boberg bezeichnet wird . Dieser Wein entspricht der Begriffsbestimmung fÃ ¼r LikÃ ¶rwein in der ZusÃ ¤tzlichen Vorschrift 4 c ) zu Kapitel 22 des Gemeinsamen Zolltarifs der EuropÃ ¤ischen Wirtschaftsgemeinschaft . Nous certifions que le vin dÃ ©crit dans ce certificat est du vin produit dans la rÃ ©gion dÃ ©limitÃ ©e des vins de liqueur de Boberg et consi ­ dÃ ©rÃ © , suivant la loi sud-africaine , comme vin de Boberg authentique . Ce vin rÃ ©pond Ã la dÃ ©finition du vin de liqueur prÃ ©vue dans la note complÃ ©mentaire 4 c ) du chapitre 22 du tarif douanier commun de la CommunautÃ © Ã ©conomique europÃ ©enne . Si certifica che il vino descritto nel presente certificato Ã ¨ un vino prodotto nella regione vitivinicola di Boberg ed e considerato dalla legge sudafricana idoneo a recare la denominazione d'origine Boberg . Tale vino risponde alla definizione di vino liquoroso prevista nella nota complementare 4 c) del capitolo 22 della tariffa doganale comune della ComunitÃ economica europea . 16 . (') (') Space reserved for additional details given in the exporting country . (') Ruimte bestemd voor andere gegevens van het land van uitvoer. (') Rubrik forbeholdt udfÃ ¸rselslandets andre angivelser. ( l ) Diese Nummer ist weiteren Angaben des Ausfuhrlandes vorbehalten . ( ! ) Case rÃ ©servÃ ©e pour d autres indications du pays exportateur. (') Spazio riservato per altre indicazioni del paese esportatore ." 25 . 1 . 78 Official Journal of the European Communities No L 20/9 ANNEX II A Ã  Ã  /. AVI - lÃ ¬ ! U.AC, E VI  VI  ANHANG VI  ANNEXE: Ã /  ALLEGA Ã Ã  VI I. Exporter  Eixporteur  EksportÃ ¸r  Ausfiihrer  Exporta ­ teur  Esportatore 2 . Number  Nummer  Nummer  Nummer  Numero  Numero 3 . La RÃ ©publique hellenique Le ministÃ ¨re de l'agriculture L'office de l'agriculture pour la rÃ ©gion4 . Consignee  Geadresseerde  Modtager  EmpfÃ ¤nger  Destinataire  Destinatario 5 . CERTIFICATE OF ORIGIN CERTIFICAAT VAN OORSPRONG OPRINDELSESCERTIFIKAT URSPRUNGSBESCHEINIGUNG CERTIFICAT D'ORIGINE CERTIFICATO DI ORIGINE 6 . Means of transport  Vervoermiddel  Transportmade  BefÃ ¶rderungsmittel  Moyen de transport  Mezzo di tra ­ sporto 7 . Liqueur wine  Samos Samos  likeurwijn Hedvin  Samos Samos  LikÃ ¶rwein Vin de liqueur  Samos Vino liquoroso  Samos 8 . Place of unloading  Plaats van lossing  Udlosningssted  Entladungsort  Lieu de dÃ ©chargement  Luogo di sbarco Marks and numbers , number and kind of packages Merken en nummers , aantal en soort der colli MÃ ¦rker og numre , kollienes antal og art Zeichen unti Nummern , Anzahl und Art der PackstÃ ¼cke Marques et numÃ ©ros , nombre et nature des colis Marca e numero , quantitÃ e natura dei colli IO . Gross weight Brutogewicht BruttovÃ ¦gt Rohgewicht Poids brut Peso lordo I I . Litres Liter Liter Liter Litres Litri 12 . Litres ( in words )  Liter (voluit )  L. iter (i bogstaver )  Liter ( in Buchstaben )  Litres (en lettres )  Litri ( in lettere ) I Ã » . Certificate of the issuing authority  Visum van de instantie van afgifte  Attest fra tiet udstedende organ  Bescheinigung der er ­ teilenden Stelle  Visa de l'organisme Ã ©metteur  Visto dell'organismo emittente 14 . Customs stamp  Visum van de douane  Toldstedets attest  Sichtvermerk der Zollstelle  Visa de la douane  Visto della dogana We hereby certify that the wine described in this certificate is wine produced in Greece and is considered under Greek law to be a Samos muscat wine . This wine conforms to the definition of liqueur wine set out in Additional Note 4 ( c ) to Chapter 22 of the Common Cus ­ toms Tariff of the European Economic Community . See the translation under No 15  Zie vertaling nr. 15  OversÃ ¦ttelse se nr . 15  Ã bersetzung siehe Nr. 15  Voir traduction au n ° 15  V. traduzione al n . 15 . No L 20/ 10 Official Journal of the European Communities 25 . 1 . 78 15 . Wij verklaren hierbij dat de in dit certificaat omschreven wijn is vervaardigd in Griekenland en krachtens de Griekse wetgeving beschouwd wordt als echte Samos-muskaatwijn . Deze wijn beantwoordt aan de omschrijving van likeurwijn , vermeld in de Aanvullende Aantekening 4 c ) van hoofdstuk 22 van het gemeenschappelijk douanetarief van de Europese Economische Gemeenschap . Det bekrÃ ¦ftes , at den vin , der er beskrevet i dette certifikat , er fremstillet i GrÃ ¦kenland og i henhold til grÃ ¦sk lov betragtes som Ã ¦gte Samos muskatvin . Denne vin svarer til den definition pÃ ¥ hedvin , der er fastsat i supplerende bestemmelse 4 c) til kapitel 22 i Det europÃ ¦iske Ã ¸kono ­ miske FÃ ¦llesskabs fÃ ¦lles toldtarif . Wir bestÃ ¤tigen , daÃ  der in dieser Bescheinigung bezeichnete Wein in Griechenland gewonnen wurde und nach griechischem Gesetz als echter Samos-Muskatwein bezeichnet wird . Dieser Wein entspricht der Begriffsbestimmung fÃ ¼r LikÃ ¶rwein in der ZusÃ ¤tzlichen Vorschrift 4 c ) zu Kapitel 22 des Gemeinsamen Zolltarifs der EuropÃ ¤ischen Wirtschaftsgemeinschaft . Nous certifions que le vin dÃ ©crit dans ce certificat est du vin produit en GrÃ ¨ce et considÃ ©rÃ © , suivant la loi grecque , comme vin de mus ­ cat de Samos authentique . Ce vin rÃ ©pond Ã la dÃ ©finition du vin de liqueur prÃ ©vue dans la note complÃ ©mentaire 4 c ) du chapitre 22 du tarif douanier commun de la CommunautÃ © Ã ©conomique europÃ ©enne . Si certifica che il vino descritto nel presente certificato e un vino prodotto in Grecia ed Ã ¨ considerato dalla legge greca come vino moscato di Samos autentico . Tale vino risponde alla definizione di vino liquoroso prevista nella nota complementare 4 c ) del capitolo 22 della tariffa doganale comune della ComunitÃ economica europea . 16 . ¢) (') Space reserve J for additional details given in the exporting country (') Ruimte beste nul voor andere gegevens van het land van uitvoer (') Rubrik forbeholdt udfÃ ¸rselslandets . nulre angivelser ( ) Diese N um nier ist weiteren Angaben des Ausfuhrlandes vorbehalten (') Spa / IO riservato per . litre indicazioni ili I |&gt;. KM ' esportatore (') Case rÃ ©servÃ ©e pour d autres indications du paw exportateur